People v Richardson (2021 NY Slip Op 03730)





People v Richardson


2021 NY Slip Op 03730


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, TROUTMAN, BANNISTER, AND DEJOSEPH, JJ.


520 KA 19-00795

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJESSICA RICHARDSON, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (JANE I. YOON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (M. William Boller, A.J.), rendered February 15, 2019. The judgment convicted defendant, upon a plea of guilty, of attempted burglary in the third degree. 
Now, upon reading and filing the stipulation of discontinuance signed by the defendant on February 28, 2021, and by the attorneys for the parties on March 10 and 17, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed upon stipulation.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court